DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0250892) and Kwak (US 2020/0389917) and Kim’505 (US 2021/0037505).
Kim discloses the following features.
	Regarding claim 1, a control method, applied to a terminal (see UE in Fig. 1 and throughout the document), comprising: acquiring dedicated RRC message and/or system information (see “MIB” and “RRC signaling” recited in paragraph [0099], wherein an MIB (Master Information Block) is known to carry system information); and performing a control operation on a CORESET and/or CSS according to information carried in the dedicated RRC message and/or system information, wherein the information is related to the CORESET and/or CSS (see “A first CORESET, as a portion of the initial bandwidth part, is designated (e.g., instructed, assigned) through an MIB in order to receive additional configuration information and system information from a network” recited in paragraph [0099], wherein the control operation being designating the CORESET to the UE for receiving additional information).
Regarding claim 2, wherein the system information carries CORESET information and/or CSS information (see “A first CORESET, as a portion of the initial bandwidth part, is designated (e.g., instructed, assigned) through an MIB in order to receive additional configuration information and system information from a network” recited in paragraph [0099]); the performing a control operation on a CORESET and/or CSS comprises at least one of following steps: selecting a CORESET#0 indicated in the system information (see “A first CORESET, as a portion of the initial bandwidth part, is designated (e.g., instructed, assigned) through an MIB in order to receive additional configuration information and system information from a network” recited in paragraph [0099]); selecting a CSS#0 indicated in the system information; selecting a CSS associated with a CORESET#0 indicated in the system information.
	Regarding claim 11, a terminal (see UE in Fig. 1 and throughout the document), comprising a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement following steps: acquiring dedicated RRC message and/or system information (see “MIB” and “RRC signaling” recited in paragraph [0099], wherein an MIB (Master Information Block) is known to carry system information); and performing a control operation on a CORESET and/or CSS according to information carried in the dedicated RRC message and/or system information, wherein the information is related to the CORESET and/or CSS (see “A first CORESET, as a portion of the initial bandwidth part, is designated (e.g., instructed, assigned) through an MIB in order to receive additional configuration information and system information from a network” recited in paragraph [0099], wherein the control operation being designating the CORESET to the UE for receiving additional information).
Regarding claim 12, wherein the system information carries CORESET information and/or CSS information (see “A first CORESET, as a portion of the initial bandwidth part, is designated (e.g., instructed, assigned) through an MIB in order to receive additional configuration information and system information from a network” recited in paragraph [0099]); the performing a control operation on a CORESET and/or CSS comprises at least one of following steps: selecting a CORESET#0 indicated in the system information (see “A first CORESET, as a portion of the initial bandwidth part, is designated (e.g., instructed, assigned) through an MIB in order to receive additional configuration information and system information from a network” recited in paragraph [0099]); selecting a CSS#0 indicated in the system information; selecting a CSS associated with a CORESET#0 indicated in the system information.
	Regarding claim 20, a computer-readable storage medium (see UE in Fig. 1), storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement the steps in the control method according to claim 1 (see rejection of claim 1 above).
Kim does not disclose the following features: regarding claims 1 and 11, wherein the RRC message corresponds to a target communication procedure, the target communication procedure comprising at least one of: a handover procedure, a secondary cell group change procedure or a secondary cell group addition procedure; wherein, in case that the dedicated RRC message does not include the configuration information used for indicating the CORESET and/or CSS, the performing the control operation on the CORESET and/or CSS comprises at least one of the following steps: selecting a CORESET#0 indicated in the system information; selecting a CSS#0 indicated in the dedicated RRC message.
Kwak discloses the following features.
Regarding claims 1 and 11, wherein the RRC message corresponds to a target communication procedure, the target communication procedure comprising at least one of: a handover procedure (see “RRC reconfiguration…during the handover procedure” recited in paragraph [0042]), a secondary cell group change procedure or a secondary cell group addition procedure;
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kim using features, as taught by Kwak, in order to allow the UE to be reconfigured upon being handed over (see paragraph [0042] of Kwak).
Kim’505 discloses the following features.
Regarding claims 1 and 11, wherein, in case that the dedicated RRC message does not include the configuration information used for indicating the CORESET and/or CSS (see step 1740 in Fig. 17 and paragraph [0196], wherein step 1760 is performed when the RRC does not include the numerology for CSS; the numerology for CSS being equivalent to the claimed configuration information used for indicating the CORESET), the performing the control operation on the CORESET and/or CSS comprises at least one of the following steps: 
selecting a CORESET#0 indicated in the system information; 
selecting a CSS#0 indicated in the dedicated RRC message (see step 1760 in Fig. 17 and paragraph [0196], which recites “However, a numerology for a CSS is not indicated by RRC signaling, the UE uses default configuration for a CSS (1760)”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to further modify the system of Kim and Kwak using features, as taught by Kim’505, in order to reduce signaling overhead (by not providing additional information in the RRC message when a default setting is to be used as shown in paragraph [0196] of Kim’505).
Regarding claims 1 and 11, Kim’505 does not explicitly disclose the following features: a CSS#0 (Kim’505 discloses a default configuration for a CSS, but does not explicitly disclose that the default configuration for a CSS being a CSS#0).
However, a CSS#0 is simply a numbering of a CSS and the default CSS in Kim’505 may be considered as a CSS#0. This is also supported by the applicant admitted prior art in paragraph [0003] of the specification of the instant application, which recites “Conventionally, a network side may configure a control resource set (CORESET)#0 and a common search space (CSS)#0 for a terminal by using a master information block (MIB)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to recognize that the default CSS in Kim’505 may be equivalent to the claimed CSS#0, or to specifically number the default CSS in Kim’505 as CSS#0 as taught by the applicant admitted prior art.
Regarding claims 2 and 12, Kim does not explicitly disclose the following features: a CORESET#0 (Kim discloses a first CORESET, but does not explicitly indicate that the first CORESET being a CORESET#0).
However, a CORESET#0 is simply a numbering of a CORESET and the first CORESET in Kim may be considered as a CORESET#0. This is also supported by the applicant admitted prior art in paragraph [0003] of the specification of the instant application, which recites “Conventionally, a network side may configure a control resource set (CORESET)#0 and a common search space (CSS)#0 for a terminal by using a master information block (MIB)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to recognize that the first CORESET in Kim may be equivalent to the claimed CORESET#0, or to specifically number the first CORESET in Kim as CORESET#0 as taught by the applicant admitted prior art.

Claims 7, 9, 17, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kwak and Kim’505 as applied to claims 1 and 11 above, and further in view of Reial (US 2021/0185683).
Kim and Kwak and Kim’505 disclose the features as shown above.
Kim also discloses the following features.
Regarding claims 7 and 17, wherein the system information comprises a MIB (see “MIB” recited in paragraph [0099]) and a SIB1 (see “SIB1” recited in paragraph [0089]).
Kim does not disclose the following features: regarding claims 7 and 17, the MIB carries CORESET information and/or CSS information, and the SIB1 carries CORESET information and/or CSS information, and the SIB1 carries CORESET information and/or CSS information; the performing a control operation on a CORESET and/or CSS comprises at least one of following steps: ignoring the CORESET information carried in the SIB1; ignoring the CSS information carried in the SIB1; ignoring the CORESET information carried in the MIB; ignoring the CSS information carried in the MIB; regarding claims 9 and 19, wherein the CORESET information and/or CSS information is carried explicitly and/or carried implicitly; regarding claims 21-23, wherein the CORESET information and/or CSS information is carried implicitly.
Reial discloses the following features.
Regarding claims 7 and 17, the MIB carries CORESET information and/or CSS information, and the SIB1 carries CORESET information and/or CSS information (see Fig. 9, wherein MIB and SIB1 each carries a CORESET configuration information), and the SIB1 carries CORESET information and/or CSS information; the performing a control operation on a CORESET and/or CSS comprises at least one of following steps: ignoring the CORESET information carried in the SIB1 (see Fig. 9 and paragraph [0094]-[0095], wherein the CORESET configuration information carried in the MIB may be selected and the CORESET Configuration information carried in the SIB1 is effectively considered to be ignored as it is not selected); ignoring the CSS information carried in the SIB1; ignoring the CORESET information carried in the MIB (see Fig. 9 and paragraph [0094]-[0095], wherein the CORESET configuration information carried in the SIB1 may be selected and the CORESET Configuration information carried in the MIB is effectively considered to be ignored as it is not selected); ignoring the CSS information carried in the MIB.
Regarding claims 9 and 19, wherein the CORESET information and/or CSS information is carried explicitly and/or carried implicitly (see Fig. 9, wherein the CORESET configuration is explicitly carried in the MIB and SIB1).
Regarding claims 21-23, wherein the CORESET information and/or CSS information is carried implicitly (see “In one exemplary embodiment, if the network node does not select the alternative CORESET configuration for any of the additional signals, the network node may omit the alternative CORESET configuration info, the CORESET indicator, or both. Such an omission represents, e.g., an implicit configuration indication” recited in paragraph [0090]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kim and Kwak and Kim’505 using features, as taught by Reial, in order to provision on-demand other system information (see paragraph [0094] of Reial).

Claims 8, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kwak and Kim’505 as applied to claims 1 and 11 above, and further in view of Ng (US 2019/0021119).
Kim and Kwak disclose the features as shown above.
Kim also discloses the following features.
Regarding claims 8 and 18, wherein the dedicated RRC information carries CORESET information and/or CSS information, and the system information carries CORESET information and/or CSS information (see “A first CORESET, as a portion of the initial bandwidth part, is designated (e.g., instructed, assigned) through an MIB in order to receive additional configuration information and system information from a network.  After establishing a connection with the base station, the UE may receive and configure one or more pieces of CORESET information through RRC signaling” recited in paragraph [0099]).
Kim does not disclose the following features: regarding claims 8 and 18, the performing a control operation on a CORESET and/or CSS comprises at least one of the following steps: ignoring the CORESET information carried in the dedicated RRC information; ignoring the CSS information carried in the dedicated RRC information; ignoring the CORESET information carried in the system information; ignoring the CSS information carried in the system information; regarding claim 10, wherein the CORESET information and/or CSS information is carried explicitly and/or carried implicitly.
Ng discloses the following features.
Regarding claims 8 and 18, the performing a control operation on a CORESET and/or CSS comprises at least one of the following steps: ignoring the CORESET information carried in the dedicated RRC information; ignoring the CSS information carried in the dedicated RRC information; ignoring the CORESET information carried in the system information (see “When the update occurs, the selected SS block, the MIB configured CORESET and CORESET #1 are all updated correspondingly…the update message is conveyed in the higher layer, e.g., RRC” recited in paragraph [0131], wherein the CORESET configuration of the MIB is ignored and updated with the CORESET configuration included in the RRC signaling); ignoring the CSS information carried in the system information.
Regarding claim 10, wherein the CORESET information and/or CSS information is carried explicitly and/or carried implicitly (see step 2010 in Fig. 20, wherein it is determined that the system information includes a RACH CORESET configuration, meaning that the CORESET configuration is explicitly carried).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kim and Kwak and Kim’505 using features, as taught by Ng, in order to update the CORESET configuration (see paragraph [0128] of Ng).

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kwak and Kim’505 as applied to claims 1 and 11 above, and further in view of Park (US 2022/0248291).
Kim and Kwak and Kim’505 disclose the features as shown above.
Kwak also discloses the following features.
Regarding claims 24-25, wherein, 
in case that the dedicated RRC message includes configuration information used for indicating a CORESET and/or CSS (see “decode a radio resource control (RRC) reconfiguration message, received from the gNB, identifying a second UE-specific CORESET for the UE” recited in paragraph [0060]), the performing the control operation on the CORESET and/or CSS comprises at least one of following steps:
selecting a CORESET indicated in the dedicated RRC message (see “the UE can change its UE-specific CORESET to monitor the new UE-specific CORESET configured by the RRC reconfiguration” recited in paragraph [0044]);
selecting a CSS indicated in the dedicated RRC message.
Kim does not disclose the following features: regarding claims 24-25, wherein, the target procedure comprising at least one of: a secondary cell group change procedure or a secondary cell group addition procedure.
Park discloses the following features.
Regarding claims 24-25, wherein, the target procedure comprising at least one of: a secondary cell group change procedure or a secondary cell group addition procedure (see “The purpose of an RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g. to establish, modify and/or release RBs, to perform handover, to setup, modify, and/or release measurements, to add, modify, and/or release SCells and cell groups)” recited in paragraph [0192], Kwak and Kim’505 as shown above discloses the use of dedicated RRC configuration/reconfiguration as part of a target communication procedure; Park shows that the dedicated RRC reconfiguration procedure may also be applied to modify or add SCells and cell groups).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kim and Kwak and Kim’505 using features, as taught by Park, in order to modify an RRC connection in various situations (see paragraph [0192] of Park).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miao (US 2021/0022124) discloses the use of CORESET 0 as an initial CORESET, which may be considered as a default CORESET, which may also be applied in the 35 USC 103 rejection of claims 1 and 11 in place of the applicant admitted prior art as currently being applied in the 35 USC 103 rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473